Citation Nr: 1519530	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-23 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of a crush injury to the right lower leg, to include on the basis of aggravation during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 2003 to January 2005 and from May 2009 to June 2010, with a prior period of active duty for training (ACDUTRA) from June 1999 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2014 the Board remanded the case for additional development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This case was last remanded in January 2014 for additional development of the evidentiary record.  The Board finds that the requested action was not sufficiently completed.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

As detailed in the previous remand, the Veteran suffered an injury in 2008 when a tree fell on him prior to his most recent period of active duty service.  The record includes the Veteran's report of pain in service and after service. The Board previously remanded the claim to determine whether there was clear and unmistakable evidence that the Veteran's injury was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Development ordered as part of the Board's January 2014 remand was to include a VA medical opinion with consideration of an injury in 2008 if private treatment records confirmed such an injury.  Private treatment records from Tomah Memorial Hospital document a right tibia/fibula contusion in October 2008 after a tree fell on him in an unexpected fashion when he was cutting down some trees.

Pursuant to the remand instructions, an examination was later conducted in August 2014.  The Veteran provided a history of a pre-service right leg injury.  Private treatment records obtained on remand confirmed the aforementioned right leg injury in 2008.   The Veteran added that he incurred additional right leg symptoms, such as pain during his military service.  The examiner opined that the evidence of record clearly and unmistakably showed that the Veteran had a right leg disability which existed before his service entry in May 2009.  He added that it was less likely than not to have been permanently aggravated by active service.  

While the response regarding whether the right leg injury pre-existed service is adequate, the response as to whether the condition was aggravated during service is not because the opinion addressed a different evidentiary standard than required.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The opinion supplied by the VA examiner in August 2014 failed to provide a medical opinion based upon the proper legal standard.

The physician failed to opine as to whether the evidence clearly and unmistakably showed that the Veteran's preexisting right leg disability was not aggravated by service.  Instead, as noted above, the examiner used the incorrect legal standard, "at least as likely as not," rather than "clearly and unmistakably," in his supplied opinion concerning whether the Veteran's right leg disability was aggravated by active duty service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner should provide a more accurate opinion, one which is responsive to the proper legal standard.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claim file to the examiner who conducted the December 2010 examination for an additional addendum opinion.  If the December 2010 examiner is no longer available, a similarly qualified examiner must provide the requested opinion.  No additional examination is required unless deemed necessary by the examiner.  The examiner must provide an explanation for all opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he must explain why such an opinion would be speculative.

The examiner must provide an opinion as to whether the Veteran's residuals of a right leg injury were clearly and unmistakably (i.e., undebatable) aggravated (i.e. worsened beyond the natural progression) during active duty, including deployment.

In providing this opinion, the examiner must address the Veteran's competent assertions that (a) his leg pain worsened when he was required to wear heavy body armor, and (b) his leg pain continues on a constant basis to the present time.

2.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claim folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

